     Case 2:20-cv-01714-WBS-DB Document 10 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANDRE RAMON CRAVER,                               No. 2:20-cv-1714 DB P
12                        Plaintiff,
13             v.                                       ORDER AND
14    T. TRAN,                                          FINDINGS & RECOMMENDATIONS
15                        Defendant.
16

17            By order filed January 11, 2021, plaintiff’s complaint was screened and found to state a

18   cognizable First Amendment retaliation claim against defendant T. Tran. Plaintiff’s remaining

19   claims against this defendant were deemed non-cognizable. Plaintiff was then granted thirty days

20   to provide notice as to whether he wished to proceed with the complaint as screened, to stand on

21   his complaint, or to dismiss this action entirely. Thirty days from that date have now passed, and

22   plaintiff has not filed an amended complaint or otherwise responded to the court’s order.

23            Accordingly, IT IS HEREBY ORDERED that a district judge be assigned to this case; and

24            IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice for

25   failure to comply with a court order and failure to prosecute. See Local Rule 110; Fed. R. Civ. P.

26   41(b).

27            These findings and recommendations are submitted to the United States District Judge

28   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
                                                        1
     Case 2:20-cv-01714-WBS-DB Document 10 Filed 03/22/21 Page 2 of 2


 1   after being served with these findings and recommendations, plaintiff may file written objections

 2   with the court and serve a copy on all parties. Such a document should be captioned “Objections

 3   to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file

 4   objections within the specified time may waive the right to appeal the District Court’s order.

 5   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 6   Dated: March 20, 2021

 7

 8

 9
     /DLB7;
10   DB/Inbox/Routine/crav1714.fta

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
